Citation Nr: 0031044	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  95-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than June 21, 
1993 for a compensable rating of the service-connected post-
concussion syndrome, manifested by chronic headaches.

2.  Entitlement to an increased rating for post-concussion 
syndrome, manifested by chronic headaches, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Michael J. Bird, Attorney at 
Law


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1953 to 
January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Oakland Regional 
Office (RO) July 1994 rating decision which denied an 
increased (compensable) rating for the service-connected 
acute brain syndrome (concussion residuals).  During the 
pendency of this appeal, the claims file was transferred to 
the Portland RO which now has jurisdiction of the case.

In November 1997, the case was remanded to the RO for 
additional development of the evidence, including 
clarification of the exact nature of the benefit sought on 
appeal; the veteran clarified that he sought an increased 
(compensable) rating for his sole, service-connected 
disability (manifested by chronic headaches and dizziness) 
and, after a 10 percent rating was assigned it by RO decision 
in January 2000 (effective June 21, 1993, the date of receipt 
of his increased rating claim), he appealed the effective 
date of the award of the compensable rating.  The increased 
rating claim remains in controversy where less than the 
maximum available benefit is awarded, see AB v. Brown, 6 Vet. 
App. 35, 38 (1993), and the issues now on appeal are as set 
forth on the title page above.

During this appeal, the veteran requested an RO hearing, but 
in January 2000, he indicated that he would be unable to 
attend the hearing scheduled for March 2, 2000; in his June 
2000 substantive appeal, he requested a Travel Board hearing, 
but in September 2000, he indicated that he no longer wished 
a personal hearing.  Accordingly, his personal hearing 
request has been effectively withdrawn.  38 C.F.R. 
§ 20.704(e) (1999).



FINDINGS OF FACT

1.  By rating decision in March 1956, the RO granted service 
connection for "acute brain syndrome (concussion), 
recovered," assigning it a 30 percent rating.

2.  By rating decision in May 1956, the RO reduced the rating 
of the veteran's service-connected concussion residuals from 
30 to 0 percent (also amending the diagnostic classification 
of the service-connected disability to reflect the presence 
of "emotionally unstable personality"), effective July 29, 
1956; he was notified of the reduction at his address of 
record and was afforded a period of 60 days within which to 
provide evidence showing that compensation payments should 
continue, but he failed to submit any argument/evidence in 
response to the reduction decision.

3.  In March 1958, the RO found that the May 1956 rating 
decision, effectively granting service connection for 
"emotionally unstable personality," was clearly and 
unmistakably erroneous; it proposed to sever service 
connection for that disability and to continue the 
noncompensable rating assigned the service-connected 
residuals of concussion; the veteran was notified of the 
proposed action at his address of record, and afforded a 
period of 60 days within which to respond to the proposal.

4.  By June 1958 rating decision, the RO implemented the 
proposed severance of service connection for emotionally 
unstable personality, also confirming the noncompensable 
rating assigned the service-connected acute brain syndrome 
disability (concussion residuals), effective July 29, 1956; 
no timely appeal therefrom was filed by or on behalf of the 
veteran.

5.  On June 21, 1993, the veteran filed a claim of increased 
rating for his service-connected disability.

6.  In January 2000, the RO increased the rating of the 
service-connected post-concussion syndrome from 0 to 10 
percent, effective June 21, 1993, the date of receipt of the 
veteran's increased rating claim.

7.  The service-connected post-concussion syndrome disability 
has been manifested, since June 21, 1993, by daily headache 
attacks with episodes of dizziness, blurred vision, vertigo, 
and confusion, requiring intermittent medical treatment and 
use of medication; periodic exacerbations of the headaches, 
occurring about once a week, are also associated with nausea, 
and concentration and memory impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 21, 
1993 for a compensable rating of post-concussion syndrome, 
manifested by chronic headaches, have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1999).

2.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 30 percent rating for 
post-concussion syndrome, manifested by chronic headaches, 
have been met effective June 21, 1993.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic 
Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded as they are capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that impairment 
resulting from the service-connected post-concussion 
syndrome, manifested by chronic headaches, increased in 
severity and has been productive of functional impairment 
over the years.  Proscelle v. Derwinski, 1 Vet. App. 629 
(1992).  All relevant facts have been properly developed and 
VA has satisfied its duty to assist.  

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the same disability or 
the same manifestation under 38 C.F.R. § 4.14.

The effective date of an award of compensation based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of the 
receipt of the application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by regulation which 
provides that the effective date for compensation will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  The effective date of an award of 
increased compensation will be the earliest date if is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year of such date; 
otherwise, the effective date will not be earlier than the 
date of receipt of application therefor.  38 C.F.R. 
§ 3.400(o)(2).

Historically, service connection for residuals of brain 
concussion was granted by RO rating decision in March 1956, 
and a 30 percent rating was assigned.  That decision was 
based on clinical evidence showing that the veteran sustained 
brain concussion during a parachute jump in service, 
resulting in residual disability, manifested by symptoms 
including headaches.  

By decision in May 1956, the RO reduced the rating of the 
veteran's service-connected disability from 30 to 0 percent, 
effective July 29, 1956, also amending the diagnostic 
classification of the service-connected disability to reflect 
the presence of "emotionally unstable personality;" he was 
notified at his address of record and afforded a 60-day 
period within which to provide evidence showing that 
compensation payments should continue at the prior level; he 
failed to submit any argument or evidence in response 
thereto.

Subsequently, additional medical evidence was associated with 
the claims file, including a March 1958 VA medical 
examination report.  Based on a review of such evidence, the 
RO determined that the May 1956 grant of service connection 
for "emotionally unstable personality" was clearly and 
unmistakably erroneous in that this was not a recognized 
disability subject to service connection.  By rating decision 
in March 1958, the RO proposed to sever service connection 
for "emotionally unstable personality;" by March 28, 1958 
notification letter, the veteran was informed of the proposed 
severance of service connection, that his service-connected 
disability was properly diagnosed as "concussion 
residuals," and that the service-connected disability would 
be rated noncompensable; he was afforded 60 days in which to 
provide evidence showing that the proposed action should not 
be taken.  No such evidence was received from the veteran 
and, by June 1958 RO rating decision, the proposed action was 
effectuated (service connection was severed for "emotionally 
unstable personality."  No timely appeal from the June 1958 
rating decision was filed; thus, it became final.  
38 U.S.C. § 4005; VA Regulation 1008, effective January 1, 
1958 to December 31, 1958.

No further correspondence relative to the nature of the 
service-connected disability or the severity of impairment 
resulting therefrom was submitted by or on behalf of the 
veteran until his June 1993 increased rating claim (received 
on June 21, 1993); in support of his claim, medical records 
from G. Zibilich, M.D., from January to May 1993, were 
associated with the file in March 1994.  The aforementioned 
medical records document treatment for illnesses unrelated to 
the veteran's service-connected post-concussion syndrome.  

Pursuant to the November 1997 remand, all available medical 
records pertinent to the veteran's claim were associated with 
the file, consisting of medical records from various medical 
providers from May 1990 to June 1998, documenting 
intermittent treatment for numerous symptoms and illnesses.  

The aforementioned medical records from May 1990 to June 1998 
reveal, in pertinent part, that the veteran experienced 
recurrent headaches (including radiating headaches and pain 
in the occipital region) requiring medical attention and use 
of medication.  The evidence indicates that the headaches 
have been associated with episodes of vertigo, dizziness, 
blurred vision and seeing "spots in eyes," and occasional 
episodes of memory impairment; neurological examinations and 
clinical studies performed during the treatment did not show 
objectively demonstrable impairment, other than unrelated 
impairment involving the spine.  From May to July 1990, he 
was treated for an exacerbation of radiating neck pain, 
occipital pain, and headaches; thereafter, he once sought 
medical consultation for "memory loss" in December 1992; in 
May 1994 and thereafter, he sought more frequent and regular 
treatment for the headaches with aforementioned 
manifestations.

On VA fee-basis neurological examination in July 1999, 
including a review of the claims file, the veteran reported 
experiencing daily episodes of headaches with "severe" 
weekly exacerbations (associated with nausea), following his 
1954 head injury; he indicated that the headaches felt 
"worse" on the right side and occipital region, and were at 
times associated with visual scotomas, confusion, stupor of 
thought, dizziness, vertigo, memory impairment, and 
irritability; he noted that the symptoms were not relived by 
medication or "injections."  On examination, no objectively 
demonstrable impairment was indicated.  The examiner opined 
that the veteran reported a "reasonable" story relative to 
the nature and severity of his headaches, supported by the 
clinical evidence documented in the claims file.  

Based on the foregoing evidence, by RO rating decision in 
January 2000, the rating of the veteran's service-connected 
disability, manifested by chronic headaches, was increased 
from 0 to 10 percent, effective June 21, 1993, the date of 
receipt of his increased rating claim.

In his January 2000 notice of disagreement, regarding the 
effective date of the compensable rating assigned his 
service-connected disability, the veteran contended that he 
did not appeal the prior RO rating decisions in the 1950s 
because he was threatened by physicians with a "lobotomy" 
if he continued to complain of the daily and severe headaches 
which he experienced since his in-service head injury; he 
suggested, generally, that the previous 30 percent rating 
assigned his service-connected disability was erroneously 
reduced to 0 percent.

In this case, the veteran's claim of increased rating for the 
service-connected post-concussion syndrome, manifested by 
chronic headaches, was received by the RO on June 21, 1993.  
In conjunction with his June 1993 increased rating claim, 
private medical records from January to May 1993 were 
associated with the file in March 1994, but such records did 
not document any treatment for the service-connected 
disability (manifested by chronic headaches).  Subsequently, 
additional medical records were identified and submitted in 
support of the veteran's increased rating claim, dated from 
May 1990 to June 1998.  Based on such evidence, and the VA 
fee-basis neurological examination, the rating of the 
veteran's service-connected post-concussion syndrome was 
increased from 0 to 10 percent, effective from the date of 
receipt of his increased rating claim.  

The entirety of the clinical evidence indicates that the 
veteran received treatment for his service-connected post-
concussion syndrome from May to July 1990, in December 1992, 
and again in May 1994 and thereafter.  Pursuant to 38 C.F.R. 
§ 3.400(o)(2), the effective date of an award of increased 
compensation will be the earliest date it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year of such date.  In this 
case, the veteran filed his increased rating claim on June 
21, 1993 and the medical evidence associated with the file in 
conjunction with that claim was dated within a year of that 
date.  Nevertheless, such evidence indicates, at most, that 
the service-connected disability was treated on only one 
occasion within a year prior to June 1993 (in December 1992); 
based on such evidence, it is not factually ascertainable 
that the severity of impairment from the service-connected 
disability intensified so as to warrant a compensable rating 
prior to June 21, 1993.  

The Board notes that the veteran's general disagreement 
relative to the allegedly erroneous reduction from 30 to 0 
percent of his service-connected post-concussion syndrome 
effective July 29, 1956, voiced on several occasions during 
this appeal, is insufficient to constitute a claim of clear 
and unmistakable error (CUE) in a prior RO rating decision.  
To assert a valid claim of CUE, the veteran must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of clear and unmistakable error is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. 
App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. 
App. 162 (1994).

Currently, the veteran's service-connected post-concussion 
syndrome, manifested by chronic headaches, is rated under 
38 C.F.R. § 4.124a, Code 8100, and a 10 percent rating is 
assigned, consistent with evidence of migraine associated 
with characteristic prostrating attacks averaging one in 2 
months over last several months.  A 30 percent rating is 
warranted under Code 8100 if characteristic prostrating 
attacks of migraine occur on average, once a month over the 
last several months.  A 50 percent rating is assignable if 
the migraine attacks are very frequent and completely 
prostrating, and are productive of severe economic 
inadaptability.

Based on the foregoing, the Board finds that the evidence 
supports a 30 percent rating for the veteran's service-
connected post-concussion syndrome, manifested by chronic 
headaches, effective June 21, 1993, the date of receipt of 
his increased rating claim.  In particular, the evidence 
reveals that he continues to experience frequent headaches 
with periodic exacerbations of symptoms since his in-service 
head injury, requiring intermittent medical treatment and use 
of medication.  The evidence indicates that the daily 
headaches are associated with episodes of dizziness, vertigo, 
blurred vision and seeing spots in front of the eyes, and 
confusion; the "severe" exacerbation attacks, reportedly 
occurring about once a week, are also associated with nausea, 
concentration and memory impairment.  Although the medical 
evidence of record does not include objectively demonstrable 
abnormality or impairment, the examiner suggested on VA fee-
basis examination in July 1999, that the subjectively 
perceived symptoms were reasonable given the veteran's 
history of injury, and they were supported by the clinical 
evidence of record.  Although the severity of impairment due 
to the headaches and associated manifestations is shown by 
the clinical evidence to have increased in about May 1994, as 
discussed above, resolving the benefit of the doubt in the 
veteran's favor, the Board finds that the rating criteria 
consistent with the 30 percent rating under Code 8100 have 
been met in this case, effective June 21, 1993.  38 C.F.R. 
§ 3.102.

On thorough review of the evidence of record, the Board finds 
that an evaluation in excess of 30 percent for the veteran's 
service-connected disability manifested by chronic headaches 
is not warranted under Code 8100.  As discussed above, his 
"usual" headaches reportedly occur daily and "severe" 
headaches occur about once a week; the severity of headaches 
and impairment resulting therefrom appear to prompt him to 
seek intermittent medical treatment.  However, the entirety 
of the evidence of record, including the July 1999 VA fee-
basis examination, does not suggest that the headaches are 
associated with very frequent completely prostrating and 
prolonged attacks which are productive of severe economic 
inadaptability.  


ORDER

An effective date earlier than June 21, 1993 for a 
compensable rating of the service-connected post-concussion 
syndrome, manifested by chronic headaches, is denied.

An increased rating for post-concussion syndrome, manifested 
by chronic headaches, is granted to 30 percent, effective 
from June 21, 1993, subject to the law and regulations 
governing the payment of monetary awards.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 

- 10 -


- 1 -


